    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 1 of 12



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-2(c)
  WASSERMAN, JURISTA & STOLZ, P.C.
  110 Allen Road, Suite 304
  Basking Ridge, NJ 07920
  Phone: (973) 467-2700
  Fax: (973) 467-8126
  Co-Counsel for Robert M. Pietrowicz, Creditor
  LEONARD C. WALCZYK

  FLASTER LAW GROUP
  30 Columbia Turnpike, PO Box 21
  Florham Park, NJ 07932
  Phone: (973) 822-7900
  Fax: (973) 822-7923
  Co-Counsel for Robert M. Pietrowicz, Creditor
  NEIL H. FLASTER

  In Re:                                                   Chapter 13

  WILLIAM CHARLES HOVEY,                                   Case No. 19-28149

                                                           Honorable Rosemary Gambardella
                                         Debtors.
                                                           Hearing Date: August 5, 2020, 10:00 a.m.




         CERTIFICATION OF COUNSEL IN SUPPORT OF MOTION IN LIMINE
        TO EXCLUDE AND/OR STRIKE DEBTOR’S VALUATION REPORT AND
                 ALL TESTIMONY BY DEBTOR REGARDING SAME
  ______________________________________________________________________________

  TO THE HONORABLE ROSEMARY GAMBARDELLA
  UNITED STATES BANKRUPTCY JUDGE

            I, Neal H. Flaster, of full age, do hereby certify in lieu of affidavit, as follows:

           1.        I am an attorney at law of the State of New Jersey and a Member of the Law

  Offices of Neal H. Flaster, LLC. In that capacity, I am co-counsel for Creditor, Robert M.

  Pietrowicz (“Pietrowicz”) in the above captioned matter and am authorized to submit this
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 2 of 12



  Certification in support of Creditor Pietrowicz’s Notice of Motion to exclude and/or strike

  Debtor’s fair market valuation report and all testimony by the Debtor regarding

  same in relation to the Debtor’s Objection to the claim of Creditor Pietrowicz [Docket Nos. 33

  and 35].

         2.      Annexed hereto as Exhibit “A” is a copy of the fair market valuation report filed

  by Debtor, William C. Hovey (“Debtor” or “Hovey”) filed with the Court on May 4, 2020 [D

  No. 51]. Annexed hereto as Exhibit “B” is the three page Curriculum Vitae of the Debtor

  attached as part of Docket No. 51, also filed on May 4, 2020. Annexed hereto as Exhibit “C” is a

  two page Resume by the Debtor received in subpoeaned discovery in this case from his employer,

  BAE Systems, Inc.

         3.      Here, the Debtor elected not to retain an independent expert to conduct a

  valuation of the assets of Telemark CNC, LLC (“Telemark CNC”) and the Debtor, individually,

  that were subject to levy and auction conducted by the Morris County Sheriff’s Office on

  August 16, 2019. Rather, the Debtor prepared and filed his own report valuing the assets in

  question in alleged reliance inter alia, on his own experience and alleged consultations and

  communications with various companies beyond the scope of his personal knowledge. However,

  there is no documentation annexed to Debtor’s report corroborating these alleged consultations/

  communications. Further, although Debtor claimed in his report that the machinery and

  equipment sold at auction to Creditor Pietrowicz at the August 16, 2019 Sheriff’s sale was in

  “proper operating condition” for fair market value calculation purposes, no proof was submitted

  with Debtor’s report that he actually inspected the machinery and equipment and prepared

  written reports to confirm their condition.




                                                 2
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 3 of 12



         4.      On May 15, 2020, I deposed the Debtor seeking to, among other things, solicit

  testimony from him as to: a) the methodology he employed in his valuation report; and b) based

  on his curriculum vitae, the extent of his experience and knowledge to testify as to his

  appraisal/valuation of Telemark CNC’s property sold to Creditor Pietrowicz at the August 16,

  2019 Sheriff’s sale. A true copy of the deposition mini transcript is annexed hereto as Exhibit

  “D”.

         5.      At his deposition, I asked the Debtor why he chose to value Telemark CNC’s

  assets sold at the Sheriff’s Sale at “fair market value”. He responded, stating that:

         “I chose fair market value because at the time that this appraisal is
         representing, the equipment was in proper operating condition and I chose
         to market -- excuse me, to appraise it at fair market value to represent the
         fair value of the equipment.”

  See, Transcript at page 23, line 20 through page 24, line 2.

         6.      I asked the Debtor why he chose not to bid at the Sheriff’s sale which took place

  on August 16, 2019. He responded, stating that:

         “That’s personal reasons. I -- I -- you know, limited funds. There is a lot of reasons.
         Emotional. I don’t have a clear answer for you on that one. I’m not even sure”.

  See, Transcript at page 24, line 19 through page 25, line 5.

         7.      I asked Debtor whether he took any legal action through the Courts to stop the

  sale of assets of Telemark CNC’s and himself, individually, after the Sheriff’s Office refused to

  grant an adjournment request. He responded, stating “I don’t recall.” See, Transcript at page 26

  lines 9 through 18. This Court should take notice that on July 31, 2019, just two weeks prior to

  the date of the Sheriff’s sale, the Debtor filed an emergent application before the Superior Court

  of New Jersey, Appellate Division under Docket No.: A-003832-18 for leave to file an emergent




                                                   3
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 4 of 12



  appeal to inter alia, vacate the November 16, 2019 Judgment against him, individually and his

  wholly owned company, Telemark CNC (See Exhibit “E”, annexed hereto).

         8.      However, on August 1, 2019, the Appellate Division rejected Debtor’s emergent

  application, stating that: 1) the timing of the application suggested that the emergency was self-

  generated; and 2) Defendants (e.g., Hovey and Telemark CNC) were unlikely to demonstrate that

  they were entitled to obtain injunctive relief (See Exhibit “F”, annexed hereto).

         9.      I asked the Debtor at his deposition on May 15, 2020 whether he was present at

  the time of Creditor Pietrowicz’s sale of Telemark CNC’s assets acquired at the Sheriff’s Sale.

  He responded, stating that he did not recall attending any such auction. See, Transcript at page

  30, line 17 through page 31, line 5.

         10.     I asked the Debtor whether he attended any auction sales to buy equipment when

  he was operating Telemark CNC to establishing whether he experience in purchasing at such

  sales. He responded, stating that he did not recall ever buying equipment or machines at an

  auction sale while Telemark CNC was in business. See, Transcript page 31 lines 1 through 9. I

  asked the Debtor whether he recalled going to auction sales to buy machinery and equipment for

  Telemark CNC for significantly less than fair market value and he responded, stating that: “I

  don’t recall.” The Debtor testified that he did not recall ever paying more than fair market value

  at an auction sale. The Debtor acknowledged that when he was in business with creditor

  Pietrowicz (in connection with their jointly owned business, Telemark Holdings, LLC which was

  a party to the state court action), he recalled going to auction sales with Mr. Pietrowicz to buy

  machinery and equipment, but could not recall whether he bought machinery and equipment at

  these sales for (significantly) less than fair market value. See, Transcript page 31, lines 1

  through 25 to page 32, lines 1 through 5.



                                                   4
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 5 of 12



         11.     I asked Debtor questions about his Curriculum Vitae (Exhibit “B”). Specifically, I

  questioned him as to the significance of “Six Sigma Certification”, which is prominent

  throughout his Curriculum Vitae. He responded, stating that the “Six Sigma Certification” is

  awarded after a fourteen month training program for engineers and operational personnel to be

  trained in advanced statistics, applied statistics, and problem solving. He added that once he

  obtained the certificate, the Debtor could then train and certify other operational experts on

  “continuous improvement in many different forms of industry”. See, Transcript, Page 34, lines 9

  through 25. However, the Debtor failed to demonstrate any nexus between training required to

  obtain a Six Sigma Certification and training associated with appraisals of machinery, equipment,

  parts, materials, inventory, or other business assets.

         12.     I asked the Debtor about the last paragraph of his Curriculum Vitae, which stated

  that the Debtor provided numerous consultations to executives as to the valuation of factory and

  engineering level computer systems, machines and equipment, and that he personally provided

  valuation consultations of businesses for acquisition purposes. The Debtor acknowledged that

  none of the “valuation consultations” were attached as exhibits to his report. See, Transcript page

  36, line 2 through page 39, line 2.

         13.     I asked the Debtor whether he was certified as an appraiser and he admitted that

  he was not certified and that he could not recall taking any classes in appraisals. See, Transcript

  page 40, line 18 through page 41, line 15.

         14.     I asked the Debtor for the names of the companies and the dates of his valuation

  consultations referenced in paragraph 10 above. The Debtor responded, stating that he could not

  recall the company names or dates of valuations. See, Transcript page 42, lines 3 through 11.




                                                    5
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 6 of 12



             15.   I asked the Debtor what personal assets were on site at Telemark CNC based on

  his valuation report which claimed that both personal and business assets of Telemark CNC were

  the subject of the Sheriff’s Sale. The Debtor responded, stating that he could not recall. See,

  Transcript page 42, line 22 through page 43, line 8.

             16.   I asked the Debtor about his claim that that “all operations, equipment, machines

  at the premises of Telemark CNC were fully functional and operational in the normal course of

  business without restrictions” [see page 2 of appraisal report annexed as Exhibit “A”] and

  whether he had an inventory listing or other documentation to substantiate his claim and he

  responded: “No”. See, Transcript page 50, line 20 through page 51, line 8. Debtor failed to

  provide written corroboration in his report to support his claim that he examined all “operations,

  equipment and machines” to confirm their functionality and operation. I asked Debtor whether

  his valuation report annexed hereto as Exhibit “A”, was an “expert” report. He responded,

  stating:

                   “A. Is it an expert report from me? Is that the question?

                    Q. Yes.
                    A. It’s a report. It’s my report. It’s my valuation report. I don’t
                       think I’m in a position to say what it qualifies as. I think
                       that’s up to a court to decide.”

  See, Transcript page 53, line 20 through page 54, line 15.

             17.   I asked the Debtor about the statement in his “appraisal” that the methodology he

  used in valuing Telemark CNC’s assets was in accordance with USPAP (“Uniform Standards of

  Professional Appraisal Practice”) guidelines. I asked him for the specific USPAP guidelines and

  code sections that he relied upon in his valuation and he responded, that he “did not recall the

  specific USPAP guidelines for fair market value” and that he was unable to provide a specific




                                                    6
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 7 of 12



  reference number or code number to support his claim. See, Transcript, Page 71, line 2 through

  page 72, line 15.

         18.     The 2020-2021 USPAP standards reject any valuation/appraisal based on the bias

  of an appraiser who is not objective and/or who has a pecuniary and/or financial interest in the

  result. See, Exhibit “G”, annexed hereto. The preamble to the USPAP standards mandate that

  compliance is required when either the service or the appraiser is obligated to comply by law,

  regulation, or by agreement with the client or intended users. Similarly, the USPAP Ethics Rule

  states that an individual should comply at any time that the person represents that he or she is

  performing the service as an appraiser. See, Exhibit “H”, annexed hereto.

         19.     Under the USPAP standards, an appraiser is expected to perform valuation

  services competently in a manner that is independent, impartial and objective. Similarly, USAP

  Advisory Opinion 21 requires that any person “acting as an appraiser” is expected to provide

  such service in an independent, impartial and objective manner consistent with the ethics

  requirements of the USPAP. See USPAP Advisory Opinion 21. Thus, an individual, such as the

  Debtor, who agrees to perform a valuation service has a duty to comply with the USPAP

  standards for ethics and competency which the public expects from an appraiser and that no

  valuation should be issued by anyone who is biased or has a pecuniary interest in the result. See,

  USPAP Advisory Opinion 21, annexed hereto as Exhibit “I”.

         20.     Debtor’s certification accompanying his valuation report does not comply with

  USPAP requirements. See Exhibit “J”, annexed hereto.

         21.     I asked Debtor whether he used alternative methodologies other than replacement

  value in valuing the assets in issue. He responded, stating that he took into account only fair

  market value for purposes of his valuation. When asked whether he considered liquidation value,



                                                  7
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 8 of 12



  Debtor stated that he did not “because it would be contradictory to take two different valuations

  at the same time.” However, the Debtor acknowledged that in valuing the assets he was obliged

  to look at more than just fair market value. See, Transcript page 76, line 16 through page 77,

  line 9.

            22.   I asked Debtor about a valuation report dated June 30, 2016 prepared by MRV

  Valuation Consulting, LLC (“MRV”), an expert witness retained by the Debtor in connection

  with the underlying state court action between the Debtor and Creditor Pietrowicz in which

  MRV contested the valuation, inter alia of machinery and equipment by the Court appointed

  expert, Francis Brunelle. The MRV report criticized the conclusions reached by Ms. Brunnelle

  because she failed to make independent assessments of each asset subject to valuation in favor of

  an overall general statement of the condition of the assets. See, Transcript page 82, line 7

  through page 83, line 16. See also, Exhibit “K”, annexed hereto.

            23.   In the Debtor’s report annexed hereto as Exhibit “A”, at page 3, the Debtor stated

  that in reaching his valuation determination, he took into account the guidelines for “Fair Market

  Valuation” for “continued use” in accordance with the ASA (American Society of Appraisers)

  standards for valuing Machinery and Equipment. At his deposition, the Debtor testified that he

  did not rely on the book entitled, “Valuing Machinery and Equipment, the Fundamentals of

  Appraising Machinery and Technical Assets, Third Edition”, which MRV relied upon in its June

  30, 2016 report. Rather, the Debtor testified he relied upon the guidelines set forth in the book

  entitled “Valuing Machinery and Equipment from the American Society of Appraisers”, which is

  the updated fourth edition of the earlier title. See Transcript, Page 89, line 10 through page 90,

  line 10. Nonetheless, the definition of continued use is identical in both the third and fourth

  editions. (See Exhibit “L”, annexed hereto)



                                                  8
    Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 9 of 12



         24.     I asked the Debtor what was the basis for his opinion that the machinery and

  equipment sold at auction to Creditor Pietrowicz would continue in use following transfer of title

  at the Sheriff’s Sale. The Debtor responded, stating that he did not rely on any facts assuming

  there would be continuation of use beyond September 4, 2019. See, Transcript page 103, line 4

  through page 104, line 12. In establishing a date for “continuation in use”, the Court should take

  notice that Debtor’s most recent filing of his Amendment to his Bankruptcy Petition

  acknowledged that Telemark CNC ceased operation on August 16, 2019, the date of the Sheriff’s

  Sale. Thus, there is no basis to conclude that there was any “continuation of use” beyond the

  August 16, 2019 date of the Sheriff’s sale.

         25.     Debtor admitted at his deposition that he used a cost approach in valuing the

  equipment, operations, and raw material as if he was valuing an ongoing business, taking into

  consideration cost factors such as burn rate, insurance, and overhead, etc. Debtor also admitted

  that he did take into consideration the condition of the equipment, depreciation or obsolescence

  in valuing same, because he “didn’t use the cost approach”. Transcript page 13, lines 9 through

  25.

         26.     Debtor testified at his deposition that that he believed liquidation value could, in

  certain circumstances, be greater than fair market value. See, Transcript page 118, lines 1

  through 25.

         27.     Beginning at page 194 through page 198 of the transcript of Debtor’s deposition

  testimony, he described in detail the individuals he contacted to supplement Debtor’s personal

  knowledge as to the value of Telemark CNC’s assets. However, Debtor’s consultation with other

  alleged valuation professionals does not transform the Debtor into an expert on the subject (See,

  Fed.R.Civ.P. 702, witness must be first be qualified as an expert by knowledge, skill, experience



                                                  9
     Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 10 of 12



   training or education). An unqualified expert is not permitted to reply on the opinions of others

   who did not submit expert reports, as doing so would allow the disclosed purported expert to

   serve as a mouthpiece for someone else. Courts routinely reject attempts to admit opinions of an

   undisclosed experts “through a non-qualified mouthpiece”. H&M Oil & Gas, LLC, 511 B.R.

   408, 4116 (Bankr. N.D.Tex. 2014); Loeffel Steel Products, Inc. v. Delta Brands, Inc., 387 F.Supp.

   2d 794, 808 (N.D.Ill. 2005) (“The problem, then, is that the expert is vouching for the truth of

   what another expert told him - he is merely that expert’s spokesman. But, ‘a scientist’ however

   well credentialed he may be, is not permitted to be the mouthpiece of a scientist in a different

   specialty.”).

           28.     After 400 pages of testimony, in which I asked the Debtor approximately 200

   questions o various subjects, at page 243 of the transcript, I asked him about his $1,440,000.00

   valuation of Telemark CNC’s assets listed in his report. Mr. Hovey responded, stating that “Well,

   if I had an opportunity to sell it, but I don’t have that opportunity anymore, I might have sold

   everything for more than that, maybe $2 million. I don’t know.” See, Transcript page 244, at

   lines 6 through 9. I asked the Debtor, “… Mr. Hovey, if you thought the business was worth $2

   million, and you got a $585,000 judgment, why didn’t you just simply sell the business, pay off

   Mr. Pietrowicz, and keep the difference for yourself and your family?” The Debtor replied,

   “Because I had a court order constraining me from selling anything. You should remember

   that.” See, Transcript page 244, line 10 through page 245, line 22.

           29.     I asked Debtor why he did not solicit offers to sell and he responded, stating that

   he was under the impression he was prohibited from “selling the business”. See, Transcript page

   248, lines 5 through 20. The Debtor could not identify any specific Order in the underlying state




                                                   10
     Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 11 of 12



   litigation that prohibited his ability to sell Telemark CNC or its contents to satisfy Creditor

   Pietrowicz’s judgment.

          30.    Based on the Debtor’s deposition testimony and attached exhibits, he is not

   qualified to testify as an expert as his valuation report and the opinions contained therein are

   unreliable. Moreover, the Debtor’s conclusory report constitutes an impermissable net opinion as

   to the value of Telemark CNC’s contents, due to inter alia, the Debtor’s failure to disclose

   discussions and communications he undertook for purposes of rendering his report, together with

   unsubstantiated inspections of Telemark CNC’s machinery and equipment that Debtor claims he

   undertook to confirm the conditions of Telemark CNC’s assets subject to levy and sale but never

   produced with his report.

          31.    Creditor Pietrowicz incorporates by reference the expert report of Alan Atkins,

   setting forth his appraisal and valuation of the assets of Telemark CNC in issue, together with

   documents annexed thereto confirming the “commercially reasonable” sale of the levied assets

   acquired at the August 16, 2019 Sheriff’s sale by Mr. Pietrowicz (Docket entry No. 47).




                                                  11
     Case 19-28149-RG Doc 78-2 Filed 07/13/20 Entered 07/13/20 11:37:52 Desc
Certification of Counsel in Support of Motion In Limine to Exclude and/or Strike Page 12 of 12




                I hereby certify that the foregoing statements made by me are true and correct, and that

   the attached exhibits are true copies of the originals. I make such statements knowing that the

   Court shall act in reliance upon same and that if any of the above statements are willfully false, I

   am subject to punishment.

                                                                                                    s/Neal H. Flaster
                                                                                                    ____________________________________
                                                                                                    Neal H. Flaster, Esq.
   Dated:




   S:\8584 William Charles Hovey\Motion to Exclude Debtor's Valuation\Certification of Cousnel in Support of Motion.doc




                                                                                           12
